DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 20 January 2022, claims 1-14 remain pending.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 8 recite a method comprising: 
providing a rubric describing a plurality of pre-defined metrics for an essay;
receiving one or more human-language-drafted essays;
computing the presence and relationship of certain pre-defined metrics in one or more of the essays essays during the action of drafting said essays;
analyzing the essays for the presence of contextual, grammatical, and linguistic elements that satisfy said certain pre-defined metrics;
comparing the computed presence and relationship of said certain pre-defined metrics to one or more pre-determined values described in said rubric for said contextual, grammatical, and linguistic elements to detect the presence of key themes in the context of said essays;
calculating a separation score metric for the key themes in the context of said essay that validate an essay as being drafted by a particular user;
delivering alerts and corrective instructions for action by said particular user, the content of which is at least partially based upon deviance of said separation score and metrics, and computing the strength of an identified relationship between any two essay terms;
the user dynamically redrafting the essay utilizing the corrective instructions; and
receiving, grading and returning the redrafted essay to the user.  
The limitations of providing a rubric, receiving essays, computing presence and relationship of metrics in the essays, analyzing for presence of elements, comparing the metrics to one or more pre-determined values, calculating a separation score metric, delivering alerts and instructions, receiving, grading and returning a redrafted essay, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting that the method also includes establishing communication between a server and one or more devices, the server providing the rubric and receiving the one or more essays from the one or more devices, and a data processor in the server performing the computing, comparing, calculating and delivering the alerts and instructions to a display, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the limitations of a server with a data processor communicating with one or more devices, “computing, analyzing, comparing, calculating, and delivering” in the context of this claim encompasses a person manually performing these steps to receive and grade an essay in a manner that could be performed in the pre-computer world. Nothing in the claim elements would preclude the steps of providing a rubric, comparing metrics, analyzing essays, comparing metrics, calculating scores, delivering alerts and instructions, and receiving and grading a redrafted essay from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a server with a data processor receiving the essay(s) from one or more devices with one or more user interfaces. This device and server are recited at a high level of generality (i.e., as generic devices performing generic communications) such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment (client/server communication). See MPEP 2106.05(h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving the essay at a server from a device with a user interface amounts no more than generally linking the use of the judicial exception to a particular technological environment (client/server communication), and the user redrafting and transmitting the essay constitutes insignificant post-solution activity. See MPEP 2106.05(h), (g).  The claims are not patent eligible.
Dependent claims 2-7 and 9-14 recite the same abstract idea as in claims 1 and 8, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims merely recites additional abstract details of the grading (the language, the topic, essay type, delivering assessments and corrective instructions during the drafting of the essay), and therefore are not sufficient to direct the claims to significantly more.

Response to Arguments
4.	Applicant's arguments filed 03 August 2021 with respect to the section 101 rejection of claims 1-14 have been fully considered but they are not persuasive. 
	Applicant argues that the claims are akin to those of Enfish and are directed to an improvement to computer functionality (computer-implemented evaluation and scoring of essay) versus being directed to an abstract idea. However, as previously detailed the claims are drawn to an abstract method for analyzing and grading essays. While the method may improve upon previous arrangements for grading essays, this improvement lies in the area of essay grading in general, not in any particular technological area. Applicant further argues that the ability to submit a redrafted essay and receive feedback in real time represents an improvement in the manner in which a user can receive feedback from a server. This argument is not persuasive. The claimed ability to grade an essay in real-time flows naturally from the use of a generic computer to perform the grading, as computers naturally execute instructions and analyze text and data in real-time or near real-time. This does not represent an improvement to the functioning of the computer or to any particular technological area.
	Applicant further argues that the claimed method could not be performed without technological assistance because the human mind could not perform the various computations and allow for corrective instructions to be provided in a dynamic fashion. However, any improvements related to the ability to provide corrective instructions more quickly than a human grader flow naturally from the use of a computer to perform the grading. Merely utilizing existing computer technology to improve the efficiency of an otherwise mental process is not indicative of integration into a practical application. See MPEP 2106.05(f). 
With respect to applicant's argument that the claimed invention improves upon previous patented and commercially available technological solutions, determinations under section 102/103 require a completely different examination of whether the entirety of the features in the claim are anticipated by a prior art reference or, alternatively, whether the entirety of the claimed invention is rendered obvious by the prior art. This is separate from the determination in Alice of whether the additional elements taken alone and in combination or sufficient to amount to significantly more than the judicial exception. Also, novelty and/or nonobviousness may lie partly or entirely in the abstract idea itself; therefore such a comparison between the existence of prior art for the claim as a whole and the prior existence of particular additional limitations alone cannot be made.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715